Case: 16-41681      Document: 00514111650         Page: 1    Date Filed: 08/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-41681
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                          August 10, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

JORGE ARMANDO MIRELES-IBARRA, also known as Jose Morales,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1253-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jorge Armando Mireles-Ibarra pleaded guilty to
illegally reentering the United States.            His 34-month, within-Guidelines
sentence included an eight-level enhancement because the district court
determined that, prior to his first deportation in 2007, Mireles-Ibarra had
“sustained a conviction for a felony offense for which the sentence imposed was
two years or more.” U.S.S.G. § 2L1.2(b)(2)(B). Specifically, Mireles-Ibarra’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41681    Document: 00514111650      Page: 2   Date Filed: 08/10/2017


                                 No. 16-41681

2007 deportation followed his conviction and 10-year probationary sentence,
under Texas law, for burglary of a habitation. After he returned illegally in
2011, Mireles-Ibarra violated his probation, and the state court adjudicated
him guilty of burglary and sentenced him to two years of imprisonment. On
appeal, Mireles-Ibarra contends that the district court reversibly erred by
applying the challenged enhancement because, contrary to the mandate of §
2L1.2, his two-year custodial sentence on the 2007 Texas burglary conviction
was not imposed until after he “was ordered deported or ordered removed from
the United States for the first time.” § 2L1.2(b)(2).
      Even assuming without deciding that the district court erred, we
conclude that any error was harmless. See United States v. Martinez-Romero,
817 F.3d 917, 924 (5th Cir. 2016). The record indicates that the basis for
Mireles-Ibarra’s 34-month sentence was not the applicable guidelines range,
but instead was the inadequacy of the 30-month sentence he had recently
served on a prior illegal reentry conviction, which the district court determined
warranted a “slightly higher” sentence in this case. Cf. United States v. Ibarra-
Luna, 628 F.3d 712, 718-19 (5th Cir. 2010). The court explained that such a
sentence was “necessary” to satisfy the ends of 18 U.S.C. § 3553(a),
notwithstanding any guidelines error. Cf. United States v. Bonilla, 524 F.3d
647, 656-57 (5th Cir. 2008). The error does not warrant vacating the sentence.
      AFFIRMED.




                                        2